DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Any sections of Title 35, U.S. Code not included in this communication can be found in a previous Office action.


Background
The reference in the Information Disclosure Statement, submitted with the Applicant’s Request for Continued Examination (RCE) filed on 04/23/21, has been entered.
According to the RCE, claims 1-21 were pending.  Claims 1-4, 6-9, 11-14, and 16-19 have been amended.  Thus, claims 1-21 are now pending. 


Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 is on a method of robotic transport of goods and recites, in part, “wherein the method further comprises the following steps: enabling the transport robot to carry out automated sorting when the transport robot is moving, to improve transportation efficiency: wherein the automated sorting refers that the transport 
Secondly, independent claim 11 is allowable as it recites features similar to those above in claim 1.  Claims 12-21 are allowable as they depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/KYLE O LOGAN/Primary Examiner, Art Unit 3651